DETAILED ACTION
Acknowledgment is made of the receipt and entry of the amendment filed on 7/28/2021.

Any rejection found in the previous Office Action and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4 and 6-20 are currently pending.

Claims 16-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/28/2020.

	Claims 1-4 and 6-15 are currently under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 



Claim(s) 1, 2, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (R, translation provided herein)(newly applied as necessitated by amendment).
Kang teaches an oral troche (which reads on a device and delivery device other than an aerosolizing device) for strengthening immunity comprising Artemisia carvifolia stem cell dry power 12 shares (which reads on effective amount), menthol 0.2 shares, stevioside 0.3 shares, 2 parts of maltodextrin, 1 parts of citric acid, 1 parts of magnesium stearate and 3 parts of water (See e.g. Example 3).
Although Kang does not teach his composition as treating an oral cavity condition, the claimed functional properties are inherent to the preparation taught by Kang because the ingredients, the amounts of the ingredients, and the route of administration for the delivery of the ingredients taught by Kang are one and the same as disclosed in the instantly claimed invention of Applicant.  Thus, the treatment of an oral cavity condition is inherent to the composition taught by Kang.  
Therefore, the reference anticipates the instantly claimed invention.

Claims 1, 3 and 15 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (O*).
Ma teaches a tobacco product comprising aromatic tobacco, wherein the aromatic tobacco is stem cells (See e.g. paragraph 0062).  Ma further teaches that the tobacco is rolled to provide a flue-cured tobacco leaf wrapper cigarette (which reads on a delivery device configured to deliver an effective amount of the plant stem cell product to a treatment area in the oral cavity and reads on smoking material and stem cell applied to smoking material) (See e.g. Embodiment 6).
Therefore, the reference anticipates the instantly claimed invention.
The invention claims an oral troche for strengthening immunity, comprising the following raw materials by following weight ratio: Artemisia carvifolia stem cell stem powder, 10-30 parts of freshener, 0.1-0.4 parts of sweetener, 0.2-0.6 parts of maltodextrin, 1-5 parts of citric acid, 0.8-2 parts of 0.8-2 parts of magnesium stearate and 2-6 parts of water. Compared with the existing technology, the beneficial .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 and 6-15 remain rejected under 35 U.S.C. 103 as being unpatentable over Mooney et al. (Q*), in view of “Dentistry IQ” (U*), Patel (V*) and Carvalho et al. (W*).
Mooney teaches dental treatment system, dental laser system and applicators, and methods for their use in dental pulp capping, wound healing, bone healing, and the induction of differentiation of stem cells (See e.g. abstract), wherein the stem cell can be plant (See e.g. paragraph 0173).  Mooney further 
“Dentistry IQ” teaches PerioPatch is a mucosal patch and is botanically based and is especially effective for advanced stages of periodontal disease and works rapidly to reduce inflammation and rebuild gingival tissue. “Dentistry IQ” further teaches that PerioPatch actually works “outside in,” as it is so effective that it can be placed on the outer aspect of the gingiva rather than inside the periodontal pocket and when applied to the gingiva, it generates increased collagen and clinical attachment level and reduces pocket depth (6–8). 
Patel teaches using a soft toothbrush and floss to help keep teeth and gums clean and healthy.
Carvalho teaches essential oil from plants can be encapsulated in materials, which can be synthetic polymers or gelatin or gum arabic (See e,g, page 115, “Encapsulated materials”). Carvalho further teaches that essential oils are used in mouthwashes and effective against bacteria and reduce gingivitis (See e.g page 111).
Encapsulated materials can be natural, semi-synthetic or syn-
thetic polymers [41, 48]. Table III shows a survey of illustrative
examples of wall materials used in microencapsulation processes of
EOs with cosmetic importance.
Natural polymers are plant exudates and extracts. Although
they are generally non-toxic, biodegradable and abundant, their
composition may vary. Natural shell materials for microencapsula-
tion can be polysaccharides (e.g. carrageenan, gum arabic), pro-
teins/peptides (e.g. collagen, gelatin) and lipids (e.g. lecithin,
heparin). The most commonly used natural materials are the poly-
saccharides alginate and chitosan. Chitosan is a cationic polysac-
charide exhibiting b(1?4) linkages, 
It would have been obvious to one of ordinary skill in the art to modify the dental treatment type to apply plant stem cells because at the time the invention was made, it was known that plant stem cells could be administered to the gum or as a mouth treatment and that botanically based patches could be administered to the gum to treat gingivitis and that tooth brushes and floss keep gums healthy as clearly taught by the above references.  It would have been obvious to one of ordinary skill in the art to combine the plant stem cell with encapsulating materials, wherein the material can be gelatin, synthetic polymers, or gum arabic, a patch, toothbrush or floss to treat gums. A person of ordinary skill in the art would have understood to modify the dental treatment type with plant stem cells to encapsulate the material to provide a mouthwash, or to include the stem cells with a patch, toothbrush or floss to treat gums.  The skilled artisan in the art would have understood to modify a plant stem cell treatment by combining the plant stem cells with encapsulating materials, a patch, toothbrush or floss to treat gums with expectation of success.  Therefore, the skilled artisan would have been motivated to modify a dental treatment type to 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Response to Arguments
Applicant's arguments filed 7/28/2021 have been fully considered but they are not persuasive.
Applicant argues that Ma does not teach stem cells and that the translations relied upon are not perfect.  Applicant further argues that the translation was confirmed with an instructor of Mandarin (a native speaker but not a professional translator) that the characters are best understood to mean "stems are very slim or slender" and that the consistency in meaning between the human interpretation and the other machine translations (fine stems or thin stems) and the poor fit between the translation supplied with the Office Action (stem cells) and the rest of the supplied translation (grammatic mismatch, incongruity of defining one type of tobacco as stem cells, and absence of any other references to stem cells in the document) all suggest that Ma does not disclose plant stem cell products as claimed.
This is not found persuasive because Applicant has not provided evidence that the text means something else.  The translation states “[0062] The term "aromatic tobacco” is cigar tobacco family, is a perennial herbaceous plant strain type compact, small leaves, stem cells, easy burning, strong filling force, aromatic smell, fragrant taste. Since the translation states that the aromatic tobacco have stem cells and are rolled up in tobacco leaves, this reads on stem cells in flue-cured tobacco leaf wrapper cigarette (which reads on a delivery device configured to deliver an effective amount of the plant stem cell product to a treatment area in the oral cavity and reads on smoking material and stem cell applied to smoking material).  The rejection is maintained for the reasons of record and the reasons set forth herein.
Applicant argues that Mooney abstract recites embodiments comprise the dental treatment system, dental laser system and applicators, and methods for their use in dental pulp capping, wound healing, bone healing, and the induction of differentiation of stem cells  Applicant further argues that 11 Amendmentoils from plants and use of such essential oils in mouthwashes to reduce gingivitis and that nothing in any of the claims includes a limitation to essential oils, an ingredient Carvalho et al describes as playing a major role as fragrance ingredients. Applicant further argues that Patel does not teach plant stem cell product in a device for treating an oral cavity condition. Applicant further argues hindsight.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, It would have been obvious to one of ordinary skill in the art to modify the dental treatment type to apply plant stem cells because at the time the invention was made, it was known that plant stem cells could be administered to the gum or as a .

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/             Primary Examiner, Art Unit 1699